Citation Nr: 1101340	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


INTRODUCTION

The Veteran had active service from January 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service connection 
for "PTSD, anxiety disorder, dysthymia, personality disorder 
(claimed as mental health conditions)."  

In July 2008, the Board reopened and remanded the claims.  

In September 2009, the Board denied: (1) entitlement to service 
connection for posttraumatic stress disorder; and (2) entitlement 
to service connection for an acquired psychiatric disorder (other 
than posttraumatic stress disorder).  The Veteran appealed this 
determination to the U.S. Court of Appeals for Veterans Claims 
(Court).  In August 2010, the Court vacated and remanded this 
matter pursuant to a Joint Motion for Remand (JMR) for further 
action regarding only the claim of service connection for PTSD.  

The Board's determination regarding the claim of service 
connection for an acquired psychiatric disorder (other than PTSD) 
has been effectively affirmed by the Court.  Therefore, the issue 
of service connection an acquired psychiatric disorder (other 
than posttraumatic stress disorder) is not before the Board or 
the RO at this time.  In light of the Court actions in this case, 
by way of the JMR, the Court's decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) does not appear to be applicable to this 
case.  The two issues have been effectively separated by the 
Court itself. 

It is important for both the Veteran and his representative to 
understand that the issue of service connection an acquired 
psychiatric disorder (other than posttraumatic stress disorder) 
is not before the Board or the RO at this time and will not be 
addressed by the Board when this case is returned following the 
requested development.   
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 38 
C.F.R. § 3.304(f) (2008).  

With regard to the claim for PTSD, the claims files include 
diagnoses of PTSD, as well as a number of competing diagnoses.  
For the purposes of this issue only, the Board will assume the 
presence of PTSD.  

As for the claimed PTSD stressor, in a statement, received in 
April 2004, the Veteran asserted that between 1962 and 1964, "I 
was a plane captain during my time at Whiting Field."  He 
further stated that he trained pilots, that during this time 
several students crashed, and that their remains were often not 
fully cleaned out of the wrecked planes.  He stated that he would 
"occasionally have to serve on a crash crew during my tenure at 
Whiting and would go into the field for crash recoveries and to 
search for bodies.  On some of these missions we would find 
bodies or body parts."  He indicated that he had been sent to 
see the base psychiatrist/psychologist at Point Magu on one 
occasion, apparently in 1964.  

The claimed stressor does not involve a claim of participation in 
combat.  Therefore, the Veteran's assertion of a service stressor 
is not sufficient to establish the occurrence of such an event.  
Rather, his alleged service stressor must be established by 
official service records or other credible supporting evidence.  
38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); see also M21-1MR, Part III.iv.4.H.29.a, i.  

As an initial matter, the Board finds that the Veteran is not a 
credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-
20 (1991); Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  
Specifically, a VA psychiatric examination report, dated in June 
2009, shows the following: 

1)  The Veteran denied any disciplinary issues while in 
school; he stated that he decided to quit school at the end 
of 10th grade, and nine days later joined the Navy;

2)  The Veteran denied using narcotics during service; 

3)  The Veteran denied a history of disciplinary or legal 
issues during service; and 

4)  The Veteran denied a post-service history of narcotics 
use.  

The June 2009 VA examiner noted, however, that his review of the 
Veteran's C-file showed conflicting information as to all four 
assertions.  In this regard, the following evidence is relevant:

A VA hospital report, dated in September 1970, contains diagnoses 
that include a personality disorder.  The report notes a past 
medical history as "a frequent user of intravenous cocaine and 
'speed' and has used LSD."  

In a letter, received in October 1987, the Veteran essentially 
stated that he was arrested during service for possession of 
narcotics, but was released; he provided the court name and the 
date.  He further stated that he had been interviewed by the 
Office of Naval Intelligence "several times," and that 
following separation from service, "I stayed addicted to drugs 
for the next 15 yrs (years)."  

A VA psychiatric evaluation report, dated in May 1988, shows the 
following: the Veteran gave a preservice history of "numerous 
episodes of theft," several of which he was caught at; while in 
court for a minor theft charge he was told that the charge would 
be dropped if he enlisted, and, "This, then, is how the veteran 
began his military career"; "In order to make it into the Navy 
he had to gloss over the history of delinquent behavior"; during 
service he used LSD "time and time again without constraint"; 
during service he was arrested and jailed when he was found with 
marijuana, which was a felony offense at the time; "he soon 
found himself in serious legal trouble with the civil justice 
system"; "what ensued over the next twelve months was a 
struggle of the veteran to keep putting off the criminal trial in 
the hopes that he could then ward off court martial in the 
Navy"; eventually the matter was thrown out of a civilian court, 
however, after this he was taken away from his duties in the 
photography laboratory and put in the mess hall, serving coffee; 
following service he used drugs that included IV (intravenous) 
seconal and LSD.  

A report from M.J.D., M.D., dated in November 1989, shows that 
the Veteran reported a preservice history of thefts, that he 
joined the military as an alternative to being placed in a "camp 
for adolescence," and that following service he overdosed twice 
on Seconal, and used LSD and IV methedrine.  

In summary, the June 2009 VA examination report shows that the 
Veteran has provided inaccurate accounts of his preservice 
disciplinary history, the circumstances of his enlistment, his 
inservice disciplinary and drug use history, and his post-service 
drug use.  The Board points out that much of this history (as 
shown in the evidence dated between 1970 and 1989), was noted in 
a February 1996 Court decision (as to another issue).  These 
reports are all dated many years prior to the filing of his 
claim, and the history noted in them is consistent with service 
records.  

In addition, these reports are dated far more contemporaneous to 
service than the 2009 VA report, and are therefore considered 
highly probative.  The Board further notes that a July 2003 VA 
psychiatric evaluation report shows that the Veteran reported 
that he had recently experienced hallucinations, and that 
(contrary to service records) he was a "Vietnam veteran."  The 
Board therefore finds that the Veteran is not a credible 
historian.  Wilson.  

The VA Adjudication Procedure Manual M21- 1MR ("M21- 1MR"), 
Part III.iv.4.H.29.d. provides that credible supporting evidence 
that an in-service stressor actually occurred includes not only 
evidence that specifically documents a veteran's personal 
participation in the event, but evidence that indicates the 
veteran served in the immediate area and at the particular time 
in which the stressful event is alleged to have occurred, and 
supports the description of the event.  See also M21- 1MR, Part 
III.iv.4.H.29.e (discussing evidentiary requirements to show a 
"claimant's personal participation" and "the veteran's 
personal exposure to  the event").   

Corroboration of every detail of a claimed stressor, including an 
appellant's personal participation, is not required; rather an 
appellant only needs to offer independent evidence of a stressful 
event that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  

The Veteran's discharge (DD Form 214) indicates that he served in 
the Navy, and that his military occupation specialty was 
"PH/8100," with a related civilian occupation of "photographer 
helper."  

The Veteran's service personnel file indicates that he served at 
NAAS Whiting Field between November 1962 and November 1964.  His 
rate during this time was AA (airman apprentice) and AN (airman).  
The service records do not note duty as a pilot, 
trainer/instructor of pilots, or participation in any crash 
recovery duties, totally undermining the Veteran's credibility 
with the Board.  A January 1964 entry notes completion of 7.6 
hours of training/operational flights in 1963 while at Whiting 
Field.  A June 1965 entry indicates that he had a period of 
unauthorized absence for two days.  

A statement from the U.S. Armed Services Center for Unit Records 
Research (CURR) (now the U.S. Army & Joint Services Records 
Research Center), dated in June 2009, notes, in relevant part, 
the following: on August 2, 1963, a T-28C Trojan aircraft 
assigned to the training squadron at the Naval Air Station in 
Whiting Field, Florida, crashed in Alabama; no report is on file; 
no information is on file as to whether anyone was killed or 
injured; the exact location in Alabama could not be determined; 
the Veteran's participation in any recovery operation would not 
be of historical significance and retained by the Navy.  

The Board finds that there is no verified stressor to serve as a 
basis for granting the Veteran's PTSD claim.  First, the Board 
has determined that the Veteran is not credible, which the Board 
finds provides evidence against his stressor claim.  Furthermore, 
the June 2009 CURR statement merely shows that a plane based out 
of Whiting Airfield crashed in August 1963.  There is no 
objective indication that the Veteran, or any members of his 
unit, were involved in crash recovery duties at that time.  See 
M21- 1MR, Part III.iv.4.H.29.  In addition, there is no objective 
evidence to show that a crewmember was injured or killed in the 
August 1963 crash, nor is the Board aware of any basis upon which 
it may presume such a casualty.  

Given the foregoing, the claimed stressor has not been verified, 
and the evidence is insufficient to show that a verified stressor 
exists.  See 38 C.F.R. § 3.304(f).  The Board therefore finds 
that the evidence is insufficient to show that the claimed 
stressor is verified.  See M21-1MR, Part III.iv.4.H.29.e.  

In this regard, in light of the JMR, it is important to 
understand the Board's determination in this case:  The Board has 
determined not only that the Veteran's stressor has not been 
confirmed, the Board has determined that the Veteran is providing 
false information regarding his alleged stressor in service and 
that the stressor event he has cited is a fabrication. 

Simply stated, the Board finds that the Veteran was never a plane 
captain during his time at Whiting Field, he never trained 
pilots, he never saw the remains of students who crashed, and 
that he never went into the field for crash recoveries and to 
search for bodies.  The Board finds these statements from the 
Veteran are fabrications. 

The parties of the JMR find that the VCAA notice letter to the 
Veteran was flawed in that the Veteran was never informed that he 
could submit lay evidence in support of his claimed stressors, 
citing Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004), 
issued by the Court in September 2004, three months after the 
five page VCAA notice letter was mailed to the Veteran.  
Unfortunately, since this case was returned to the Board from the 
Court, no such information has been provided by the Veteran.

Pursuant to the JMR, this additional evidentiary development is 
required.  Accordingly, the case is REMANDED for the following 
action:

1.	The RO should inform the Veteran that he 
can submit lay evidence, in the form of 
"buddy statements" or in some other form, 
in support of his claim of service 
connection for PTSD.

2.	The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


